Citation Nr: 1028166	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from January 1967 until December 
1969.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.  

During the appellant's hearing before the BVA, the appellant 
asserted that as a result of his prostactemy, he could not longer 
take testosterone which was used to treat his war-related 
service-connected bilateral testicle removal.  He stated that he 
has been diagnosed as suffering from hypogonadism and that he has 
observed a reduction of hair growth, an increase in his weight, 
an increase in the sensitivity of his breasts, etcetera.  He 
believes that these symptoms and manifestations are part-and-
parcel related to his testicle disability and his prostate cancer 
residuals.  In other words, he believes that a separate 
disability rating should be assigned for these symptoms secondary 
to his service-connected disabilities.  This issue has not been 
adjudicated by the RO and it is referred back to the RO for 
additional development and action.



FINDING OF FACT

The appellant's postoperative prostatectomy residuals are 
manifested by urinary frequency, and urinary incontinence 
requiring the wearing of absorbent materials which must be 
changed less than four times per day, without evidence of renal 
dysfunction or reoccurrence or metastasis of cancer.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for 
the residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The appellant has come before the Board claiming that his 
prostate cancer residuals are underrated.  He asks that the 
residuals be assigned an evaluation in excess of 40 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2.  With respect to the issue before 
the Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original grant 
of service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has also held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

The appellant's prostate cancer residuals have been rated 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7528.  He has been assigned a 40 percent 
disability rating.  The criterion states that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, a 100 percent rating for malignant 
neoplasms of the genitourinary system shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
the residuals are to be rated as voiding or renal dysfunction, 
whichever is predominant.

Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.

38 C.F.R. § 4.115a states that renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity from 
one of the following:  persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of the kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent rating.  
Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion warrants an 80 percent rating.  Constant albuminuria 
with some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101 warrants 
a 60 percent rating.  The next available rating is 30%.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  A 40 percent rating is assigned 
where the absorbent materials must be changed two to four times 
per day.

As to urinary frequency, a daytime voiding interval of less than 
one hour, or awakening to void five or more times per night 
warrants a 40 percent rating.  A rating in excess of 40 percent 
is not available for urinary frequency.  It is further noted that 
ratings in excess of 30 percent are not available for obstructed 
voiding or urinary tract infection.

The appellant has written and testified that postoperative 
prostatectomy residuals are more disabling that currently 
evaluated.  However, the Board finds that the evidence provides 
no basis for more than a 40 percent schedular rating under either 
38 C.F.R. §§ 4.115b or 4.115a, as there has been no evidence of 
the symptoms required for a 60 percent or higher rating at any 
time during the rating period under consideration.

As noted above, the appellant underwent a VA Genitourinary 
Examination in October 2008.  It was reported that the appellant 
was urinating ten to fifteen times during the day, and six to 
seven times at night.  Urinary incontinence was complained 
thereof.  It was also noted that the appellant used pads and 
absorbent materials, and that he used at least two pads per day.  
[During his hearing before the BVA, the appellant reported that 
he used two to three pads per day.]  The examiner reported that 
the appellant's PSA tests since the prostatectomy was below 1.0.  
There was no suggestion, when the appellant was examined, of any 
prostate tumor residuals.  The examiner indicated that the 
appellant was not suffering from cardiovascular problems, and he 
was not on renal dialysis.  On inspection and palpation, the 
phallus was normal.  In other words, no other residuals of 
genitourinary disease or malignancy were noted.  

Clearly, the above evidence provides no basis for a schedular 
rating in excess of 40 percent for postoperative radical 
prostatectomy residuals under either 38 C.F.R. §§ 4.115b or 
4.115a  at any time during the rating period under consideration, 
as there has been no evidence of the symptoms required for a 100 
percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
i.e., local reoccurrence or metastasis of the appellant's 
prostate cancer, or a 60 percent rating under 38 C.F.R. § 4.115a, 
Diagnostic Code 7527, i.e., voiding dysfunction with continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

Rather, the Board finds that the above evidence shows that those 
delineated symptoms are not characteristics of the appellant's 
current postoperative radical prostatectomy residuals.  In this 
regard, the Board notes the October 2008 VA physician's findings 
that there has been no reoccurrence of prostate cancer, and that 
the appellant wore absorbent materials which had to be changed 
less than four times per day.  The Board also notes that a rating 
for renal dysfunction is not applicable in this case, in view of 
the October 2008 VA examiner's finding that the appellant had not 
been diagnosed with any renal failure.  Moreover, the applicable 
criteria do not provide a rating in excess of 40 percent for 
urinary frequency or 30 percent for obstructed voiding or urinary 
tract infection.

Hence, the assignment of an evaluation in excess of 400 percent 
is not warranted.  The Board has considered whether staged 
ratings are warranted but finds that they are not as the evidence 
does not show that the appellant meets the requirements for a 
higher rating at any point in time covered by this appeal.

Finally, the Board has also considered whether the appellant is 
entitled to an extraschedular evaluation as a result of the 
symptoms and manifestations produced by his prostate cancer 
residuals.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
prostate cancer residuals.  A comparison between the level of 
severity and symptomatology of the appellant's residuals with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant has required frequent 
hospitalizations for his prostate cancer residuals.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to this disorder.  There 
is nothing in the record which suggests that the disability 
itself markedly impacts his ability to perform a job.  Moreover, 
there is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disorder on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) (2009) is not warranted.


ORDER

An initial evaluation in excess of 40 percent for the residuals 
of prostate cancer is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


